

 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE "ACT") OR ANY STATE SECURITIES OR BLUE SKY LAWS AND
MAY NOT BE OFFERED,. SOLD, TRANSFERRED, HYPOTHECATED OR OTHERWISE ASSIGNED
EXCEPT PURSUANT TO (A) A REGISTRATION STATEMENT WITH RESPECT TO SUCH SECURITIES
WHICH IS EFFECTIVE UNDER THE ACT OR (B) AN AVAILABLE EXEMPTION FROM REGISTRATION
UNDER THE ACT RELATING TO THE DISPOSITION OF SECURITIES, AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES AND BLUE SKY LAWS.
 
AURA SYSTEMS, INC.
 
CONVERTIBLE PROMISSORY NOTE DUE AUGUST 10, 2017
 
$1,000,000.00 August 10, 2012
 
FOR VALUE RECEIVED, AURA SYSTEMS, INC., a Delaware Corporation (the "Company").
hereby promises to pay to the order of Peter Dalrymple, an individual (the
"Holder") the principal sum of One Million Dollars ($1,000,000.00) (as reduced
pursuant to the terms hereof pursuant to conversion or otherwise, the "Principal
Amount"), together with accrued interest and other amounts owing from time to
time hereunder, all as provided herein.
 
ARTICLE 1
DEFINITIONS
 
“Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of Los Angeles are authorized or required by
law to close or be closed.
 
“Convertible Securities” means any instruments or evidences of indebtedness,
bonds, debentures, notes, agreements, arrangements, commitments, shares or other
securities (other than Options) directly or indirectly convertible into or
exchangeable or exercisable for, or evidencing the right to subscribe for,
Common Stock of the Company.
 
"Conversion Rate" means the number of shares of Common Stock determined by
dividing (x) the portion of the Principal Amount to be converted by (y) the
Conversion Price.
 
"Conversion Price" means $0.76, subject to adjustment as provided herein.
 
"Conversion Shares" means the shares of Common Stock issuable upon conversion of
this Note in accordance with its terms. The number and character of Conversion
Shares are subject to adjustment as provided herein.
 


"Issuance Date" means August 10, 2012.
 
"Options" means any rights, warrants or options to subscribe for, purchase or
receive Common Stock or Convertible Securities.
 
"Person" shall mean and include, an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.
 


 
 
ARTICLE 2
 
TERMS OF PAYMENT
 
2.1          Interest Rate. The Company shall pay interest on the unpaid
Principal Amount of this Note from the Issuance Date until the Principal Amount
is fully repaid at rate per annum equal to seven percent (7%) (the "Interest
Rate").
 
2.2   Interest Payment Dates. Interest on this Note shall be payable monthly in
arrears on the tenth (10th) day of each calendar month (each, an "Interest
Payment Date") commencing September 10, 2012. Interest shall be computed on the
basis of the actual number of days elapsed over a 360-day year, including the
first and the last day. The foregoing notwithstanding, any payment due hereunder
which is due on a day which is not a Business Day shall be payable on the
immediately subsequent Business Day without increase to the payment amount due.
The interest so payable on any Interest Payment Date will be paid to the Person
in whose name this Note is registered at 5:00 p.m., Los Angeles time, on the
regular record date for such interest, which shall be the date five (5) Business
Days immediately prior to the Interest Payment Date.
 
2.3          Maximum Lawful Interest Rate. Nothing contained in this Note shall,
or shall be deemed to, establish or require the payment of a rate of interest or
other charges in excess of the maximum permitted by applicable law. In the event
that the rate of interest required to be paid or other charges under this Note
exceeds the maximum permitted by such law, any payments in excess of such
maximum shall be credited against amounts owed by the Company to the Holder and
thus refunded to the Company.
 
2.4          Maturity Date. The entire unpaid principal balance of this Note,
together with all accrued and unpaid interest thereon and all other unpaid
amounts owing under this Note shall be due and payable on August 10, 2017 (the
"Maturity Date'). Upon payment in full of the outstanding principal balance of
this Note and all accrued and unpaid interest thereon, this Note shall
automatically be deemed canceled, shall be surrendered to the Company for,
cancellation and shall not be reissued.
 
2.5          Optional Prepayments. The Company may at any time voluntarily
prepay or redeem the principal balance of this Note, without premium or penalty,
in whole but not in part, upon payment of the outstanding Principal Amount
hereof together with accrued and unpaid interest through the date of prepayment.
. If the Company elects to prepay this Note under this Article 2, the Company
shall furnish written notice to the Holder with respect to such voluntary
prepayment not less than ten (10) calendar days prior to the proposed date of
prepayment (a "Notice of Prepayment'). Such notice shall be irrevocable. Upon
receipt of a Notice of Prepayment, Holder may elect to convert the principal
balance then outstanding under this Note, in whole or in part, into shares of
Common Stock, pursuant to Article 3 below, provided however, that any such
election by the Holder (and Holder's Conversion Notice with respect to such
election) must be received by the Company on or before 8:00 am. Los Angeles time
on the proposed date of prepayment
 
2.6          Manner of Payment. Payment of the Principal Amount, all interest
and all other amounts payable with respect to this Note shall be made by wire
transfer of immediately available funds to the Holder, provided however, that if
the Holder shall not have furnished wire instructions in writing to the Company
on or prior to the fifth (5th) Business Day immediately prior to the date on
which the Company is required to make such payment, such payment may be made by
check drawn on a United States bank and. mailed to the address of the Person
entitled thereto as such address shall appear in the Company's records. All
payments shall be in lawful currency of the United States of America. Any
payments due hereunder which are due on a day which is not a Business Day shall
be payable on the immediately subsequent Business Day without increase to the
payment amount due
 
2.7          Registration of Note: Persons Deemed Owners. The Company shall
maintain at its principal executive office a register in which it shall register
this Note, any assignments of this Note or any other notes issued hereunder and
any other notes issued upon surrender hereof and thereof. The entries in the
Company's register shall be conclusive and binding for all purposes absent
manifest error. At the option of the Holder, this Note maybe exchanged for one
or more new notes of like tenor in the principal denominations requested by the
Holder, and the Company shall, as soon as practicable after the surrender of
this Note at the Company's principal executive office, deliver to the Holder
such new note or notes. In addition, each assignment of this Note, in whole or
in part, shall be registered on the register immediately following the surrender
of this Note at the Company's principal executive office. Prior to due
presentment for registration of any assignment of this Note, the Company may
treat the person or entity in whose name this Note is registered as the owner
and the Holder hereof for all purposes whatsoever, and the Company shall not be
affected by notice to the contrary. Any attempted assignment or transfer in
contravention of the terms of this Note shall be void.
 
ARTICLE 3
 
CONVERSION
 
3.1   Conversion. Subject to the terms, and conditions of this Note, the Holder
may, at any time and from time to time prior to the Maturity Date, upon giving
written notice to the Company, elect to convert all or any portion of the
outstanding Principal Amount of this Note into that number of whole Conversion
Shares at the Conversion Rate as in effect on the date the notice of conversion
is given. Any accrued and unpaid interest outstanding on the portion of this
Note being converted at the time of such conversion will become immediately due
and payable to the Holder in cash. Any accrued and unpaid interest on the
principal portion of this Note that is not converted shall be due and payable in
accordance with Article 2 above.


32          No Fractional Shares. The Company shall not issue any fraction of a
share of Common Stock upon any conversion. In lieu of issuing fractional shares
upon conversion of all or any portion of this Note, the Company shall pay cash
in an amount equal to the product of the then applicable Conversion Price and
the number of fractional shares that would otherwise be issuable hereunder.
 
3.3          Mechanism of Conversion. To convert all or any portion of the
outstanding Principal
Amount of this Note into shares of Common Stock on any date (a "Conversion
Date"), the Holder shall deliver to the Company, for receipt prior to 5:00 p.m.
Los Angeles time on the Business Day immediately prior to such Conversion Date,
a copy of a fully completed and executed notice of conversion in the form
attached hereto as Exhibit "A" (the "Conversion Notice"). Upon total or partial
conversion of this Note, the Holder will surrender the original of this Note,
duly endorsed, to the Company at its principal office. The Company will deliver
a certificate or, if requested by the Holder, certificates for Conversion Shares
issuable on conversion of this Note as soon as practicable after surrender of
this Note for conversion (bearing such legends as may be required in the
reasonable opinion of counsel to the Company), but the Person or Persons to whom
such certificates are issuable will be considered the holder of record of the
Conversion Shares from the time this Note is surrendered by the Holder. If less
than all of the outstanding principal amount of this Note is converted pursuant
to Paragraph 3.1 above, the Company will additionally deliver to the Holder an
amended and restated Note, containing an original principal amount equal to that
portion of the then-outstanding Principal Amount not converted containing the
other terms and provisions of this Note and otherwise in form and substance
reasonably satisfactory to the Holder. Upon the conversion of this Note, all
rights of the Holder, except the right to receive the Conversion Shares in
accordance with this Article 3, will cease as to that portion of the Note so
converted and this Note will no longer be deemed to be outstanding as to that
portion of the Note so converted.
 
ARTICLE 4
COVENANTS
 
4.1          Reservation of Shares Issuable Upon Conversion. The Company will at
all times reserve and keep available out of its authorized but unissued shares
of Common Stock, solely for the purpose of effecting the conversion of this Note
into Conversion Shares, such number of shares of its duly authorized shares of
Common Stock as will from time to time be sufficient to effect the conversion of
this Note into Conversion Shares in full (taking into account any applicable
adjustments pursuant to Article 5 below). If at any time the number of
authorized but unissued shares of Common Stock is not sufficient to effect the
conversion of this Note into Conversion Shares, the Company will take such
action as may, in the reasonable opinion of its counsel, be necessary to
increase its authorized but unissued shares of Common Stock to such number as is
sufficient for such purpose, including engaging in commercially reasonable
efforts to obtain the requisite stockholder approval of any necessary amendment
to its certificate of incorporation. The shares of Common Stock that may be
issued upon the conversion of the rights, represented by this Note will be duly
authorized and will be validly issued, fully paid and non-assessable.


4.2           Registration. Holder has been advised that this Note has not been
registered under the Securities Act of 1933 (as amended) (the "Act"), or any
state securities laws and, therefore, cannot be resold unless it is registered
under the Act and applicable state securities laws or unless an exemption from
such registration requirements is available. Holder is aware that the Company is
under no obligation to effect any such registration or to file for or comply
with any exemption from registration. The foregoing not withstanding, if, on or
before the Maturity Date, the Company shall determine to prepare and file with
the Securities and Exchange Commission a registration statement relating to an
offering for its own account or the account of others under the Act of any of
its equity securities (other than on Form S-4 or Form S-8 (each as promulgated
under the Act) or its then equivalents relating to equity securities to be
issued in a primary offering by the Company, solely in connection with any
acquisition of any entity or business or issuable in connection with stock
option or other employee benefit plans, respectively), then the Company shall
include in such registration statement or otherwise file a registration
statement relating to the Conversion Shares; provided however, that the Company
shall not be required to register any Conversion Shares that are eligible for
sale pursuant to Rule 144 of the Act.
 
4.3           Change in Nature of Business. While this Note remains outstanding,
the Company shall not directly or indirectly engage in any material line of
business substantially different from those lines of business conducted by the
Company on the Issuance Date or any business substantially related or incidental
thereto. The Company shall not directly or indirectly modify its corporate
structure or purpose.
 
4.4           Transfer Taxes. The issuance of certificates for shares of the
Common Stock on conversion of this Note shall be made without charge to the
Holder for any documentary stamp or similar taxes that may be payable in respect
of the issue or delivery of such certificates, provided however, that the
Company shall not be required to pay any tax that may be payable with respect to
any transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note and the Company
shall not be required to issue or deliver such certificates unless or until the
person or persons requesting the issuance thereof shall have paid to the Company
the amount of such tax or shall have established to the satisfaction of the
Company that such tax has been paid.
 
ARTICLE 5
 
ADJUSTMENTS
 
5.1.           The number of Conversion Shares issuable upon conversion of this
Note or any portion thereof and the Conversion Price therefor are subject to
adjustment upon the occurrence of any of the following events between the
Issuance Date and the sooner of the date that (i) all obligations hereunder are
repaid or (ii) this Note is converted into Conversion Shares:
 
5.2.           Stock Dividends and Splits. If the Company, at any time while
this Note is outstanding, (i) pays a stock dividend on its Common Stock or
otherwise makes a distribution on any class of capital stock that is payable in
shares of Common Stock (which, for avoidance of doubt, shall not include any
shares of Common Stock issued by the Company upon conversion of this Note), (ii)
subdivides outstanding shares of Common Stock into a larger number of shares,
(iii) combines outstanding shares of Common Stock into a smaller number of
shares, or (iv) issues by reclassification of shares of the Common Stock any
shares of capital stock of the Company, then in each such case the Conversion
Price shall be multiplied by a fraction of which the numerator shall be the
number of shares of Common Stock outstanding immediately before such event and
of which the denominator shall be the number of shares of Common Stock
outstanding immediately after such event. Any adjustment made pursuant to clause
(i) of this paragraph shall become effective immediately after the record date
for the determination of stockholders entitled to receive such dividend or
distribution, and any adjustment pursuant to clause (ii), (iii) or (iv) of this
paragraph shall become effective immediately after the effective date of such
subdivision, combination or reclassification.
 
5.3.           Pro Rata Distributions. If the Company, at anytime-while this
Note remains outstanding, shall distribute to all holders of Common Stock (and
not to Holder) evidences of its indebtedness or assets or rights or warrants to
subscribe for or purchase any security, then in each such case the Conversion
Price shall be determined by multiplying such Conversion Price in effect
immediately prior to the record date fixed for determination of stockholders
entitled to receive such distribution ("Distribution Record Date") by a fraction
of which the denominator shall be the closing bid price determined as of the
Distribution Record Date, and of which the numerator shall be such closing bid
price on such Distribution Record Date less the then fair market value at such
Distribution Record Date of the portion of such assets or evidence of
indebtedness so distributed applicable to one outstanding share of the Common
Stock as determined by the Board of Directors in good faith. In either case the
adjustments shall be described in a statement provided to the Holder of the
portion of assets or evidences of indebtedness so distributed or such
subscription rights applicable to one share of Common Stock. Such adjustment
shall be made whenever any such distribution is made and shall become effective
immediately after the Distribution Record Date mentioned above.
 
5.4.           Issuance of Convertible Securities. If at any time while this
Note remains outstanding, the Company issues or sells any Convertible Securities
and the lowest price per share for which one share of Common Stock is issuable
upon the conversion, exercise or exchange thereof is less than the then
Conversion Price of this Note (such lower price, the "Dilutive Price"), then the
Conversion Price of this Note shall be adjusted to reflect such Dilutive Price.
Such adjustment shall be made upon the issuance or sale of the Convertible
Security bearing a Dilutive Price. No further adjustment of the Conversion Price
shall be made upon the actual issuance of such shares of Common Stock upon
conversion, exercise or exchange of such Convertible Securities. No adjustment
will be made to the Conversion Price of this Note with respect to any
Convertible Securities issued or existing prior to the Issuance Date. The
Company shall notify the Holder in writing, no later than three (3) Business
Days following the issuance of any Convertible Securities bearing a Dilutive
Price, indicating therein the applicable issuance price, or applicable reset
price, exchange price, conversion price and other pricing terms.
 
5.5.           Adjustment for Reorganization, Consolidation, Merger. In case of
any reorganization, reclassification or similar event involving the Company (or
of any other corporation the stock or other securities of which are at the time
receivable on the conversion of this Note) while this Note remains outstanding,
or in the events that the Company shall consolidate with or merge with another
entity during such time as this Note remains outstanding, then, and in each such
case, the Holder, upon the conversion of this Note at any time after the
consummation of such reorganization, consolidation or merger, will be entitled
to receive, in lieu of the stock or other securities and property receivable
upon the conversion of this Note prior to such consummation, the stock or other
securities or property to which the Holder would have been entitled upon the
consummation of such reorganization, consolidation or merger if the Holder had
converted this Note immediately prior thereto, subject to further adjustment as
provided in this Note, and, in such case, appropriate adjustment (as determined
in good faith by the Board of Directors of the Company) will be made in the
application of the provisions in this Article 5 with respect to the rights and
interests thereafter of the Holder, to the end that the provisions set forth in
this Article 5 will thereafter be applicable, as nearly as reasonably may be, in
relation to any securities or other property thereafter deliverable upon the
conversion of this Note. The successor or purchasing corporation in any such
reorganization, consolidation or merger (if other than the Company) will duly
execute and deliver to the Holder a supplement hereto reasonably acceptable to
the Holder acknowledging such entity's obligations under this Note and, in each
such case, the terms of the Note will be applicable to the shares of stock or
other securities or property receivable upon the conversion of this Note after
the consummation of such reorganization, consolidation or merger.
 
5.6.           Calculations. All calculations under this Article 5 shall be made
to the nearest cent or the nearest 1/100th of a share, as the case maybe. For
purposes of this Article 5, the number of shares of Common Stock deemed to be
issued and outstanding as of a given date shall be the sum of the number of
shares of Common Stock (excluding any treasury shares of the Company) issued and
outstanding
 
5.7.           Restriction on Transfer. This Note and the Common Stock issuable
upon conversion of this Note have not been registered under the Securities Act,
or the securities laws of any state or other jurisdiction. Neither this Note nor
the Common Stock issuable upon conversion of this Note nor any interest or
participation herein may be reoffered, sold, assigned, transferred, pledged,
encumbered or otherwise disposed of in the absence of such registration or
unless such transaction is exempt from, or not subject to, registration. Each
certificate representing the shares of Common Stock issuable upon conversion of
this Note, shall bear a legend substantially in the following form:
 
"The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be transferred, pledged or
hypothecated unless and until such securities are registered under such Act or
an opinion of counsel satisfactory to the Company is obtained to the effect that
such registration is not required."
 


 
ARTICLE 6
 
EVENTS OF DEFAULT


6.1           Events of Default. Each of the following events, and only the
following events, will constitute an Event of Default (each, an "Event of
Default"):
 
i.  
the Company fails to pay (i) the principal of this Note or (ii) any interest
payable under this Note or (iii) any other amount due hereunder within five (5)
Business Days after such amount becomes due and payable; or

 
ii.  
the Company fails, for any reason (except pursuant to applicable law, judicial
order, or by reason of Holder's action or inaction) to issue and deliver the
Conversion Shares upon conversion of this Note within ten (10) Business Days of
the Company's receipt of a valid and fully-completed Conversion Notice from
Holder.

 
6.2           Remedies Upon an Event of Default. If any Event of Default has
occurred and is continuing, then, and in any such event, the Holder may, by
notice to the Company, declare the outstanding Principal Amount of this Note
(and all then-accrued and unpaid interest thereon) to be forthwith due and
payable, whereupon the outstanding Principal Amount of this Note, all such.
accrued and unpaid interest and all such other amounts will become and be
forthwith due and payable, without presentment, demand, protest, notice of
acceleration, notice of intent to accelerate, or further notice of any kind.
 
ARTICLE 7
 
MISCELLANEOUS
 
7.1    Loss, Theft. Destruction or Mutilation. Upon receipt of evidence
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note and, in the case of such loss, theft or destruction, upon delivery to
the Company of an indemnity undertaking reasonably satisfactory to the Company,
or, in the case of any such mutilation, upon surrender of this Note to the
Company, the
Company will issue a new Note, of like tenor and principal amount, in lieu of or
in exchange for such lost, stolen, destroyed or mutilated Note. Upon the
issuance of any substitute Note, the Company may require the payment to it of a
sum sufficient to cover any tax or other governmental charge that may be imposed
in relation thereto and any other reasonable expenses in connection therewith.
 
7.2    Voting Rights. The Holder shall have no voting rights as the holder of
the Note, except as required by law (including, without limitation, the Delaware
General Corporation Law) and as expressly provided in this Note.
 
7.3    Construction; Headings. This Note shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any Person as
the drafter hereof. The headings of this Note are for convenience of reference
and shall not form part of, or affect the interpretation of, this Note.
 
7.4    Notices and Demands. All notices, demands and other communications
provided for in this Note or made under this Note shall be in writing and hand
delivered or sent by email or facsimile (with a copy thereof deposited, postage
prepaid, in the United States mail on the same day that the email or facsimile
is dispatched), or sent by overnight delivery, to the applicable party as
follows (or, as to each party, at such other address as may be designated by
such party in a written notice to the other party):
 
If to Holder, to it at the following address: Peter Dalrymple




Fax:
 
If to the Company, to it at the following address:
 
Aura Systems, Inc.
1310 East Grand Avenue El Segundo, CA 90245 Fax:
 
Attn:
 
with a copy (which will not constitute notice) to:
 
The Law Offices of Tamara M. Kurtzman, P.C. 8383 Wilshire Blvd., Suite 919
Beverly Hills, California 90211
Fax: 323-782-8587
Attn: Tamara M. Kurtzman
 
All such notices and communications will be effective on the next Business Day
after receipt.
 
7.5           Governing Law. THIS NOTE SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE.WITH, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
INTERPRETATION AND PERFORMANCE OF THIS NOTE SHALL BE GOVERNED BY THE INTERNAL
LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS
OF ANY JURISDICTIONS OTHER THAN THE STATE CALIFORNIA AND ANY APPLICABLE LAWS OF
THE UNITED STATES OF AMERICA. ANY SUIT, LEGAL ACTION OR SIMILAR PROCEEDING WITH
RESPECT TO THIS NOTE SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE OF
CALIFORNIA SITTING N THE COUNTY OF LOS ANGELES, OR, IF THE STATE COURTS OF
CALIFORNIA DO NOT HAVE JURISDICTION, THEN N THE UNITED STATES DISTRICT COURT FOR
THE CENTRAL DISTRICT OF CALIFORNIA.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO
LIMIT IN ANY WAY ANY RIGHT TO SERVER PROCESS IN ANY MANNER PERMITTED BY LAW.


 
7.6           Severability. Any provision of this Note which is prohibited or
unenforceable in any jurisdiction will, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof, and any such prohibition or
unenforceabiity in any jurisdiction will not invalidate or render unenforceable
such provision in any other jurisdiction.
 
7.7           Further Assurances. The Company from time to time after the
Issuance Date at the request of the Holder and without further consideration
will execute and deliver further instruments and take such other action as a
party may reasonably require to fully implement the provisions of this Note. The
Holder from time to time after the Issuance Date at the request of the Company
and without further consideration will execute and deliver further instruments
and take such other action as a party may reasonably require and as are
customary to fully implement the provisions of this Note.
 
7.8           Amendments. No amendment, modification, supplement or waiver of
any provision of or to this Note will in any event be effective unless the same
is in writing and signed by the Holder and then such waiver or consent will be
effective only in the specific instance and for the specific purpose for which
given.
 
7.9           No Waiver: Remedies. The Holder may extend the time for payment of
this Note, postpone the enforcement hereof, or grant any other indulgence
without affecting or diminishing the Holder's right to full recourse against the
Company hereunder, which right is expressly reserved. No failure on the part of
the Holder or Company to exercise, and no delay in exercising, any right
hereunder will operate as a waiver thereof; nor will any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The-remedies herein provided are cumulative
and not exclusive of any remedies provided at law, in equity or otherwise.
 
7.10           Successors and Assigns: Transfer. This Note is binding upon the
successors and assigns of the Company and will inure to the benefit of the
Holder and its respective successors and permitted assigns; provided however,
that the Company will not assign, delegate or otherwise transfer any of its
respective rights or obligations under this Note without the prior written
consent of the Holder. The Holder may not assign, participate, pledge, grant a
security interest in, or otherwise transfer all or any portion of its rights and
obligations under this Note without the prior written consent of the Company. If
the Company consents to any transfer, upon such transfer the Holder will notify
the Company and the Company (at its expense) will execute and deliver a new
promissory note, in substantially the form of this Note, to such Permitted
Assign. The Company will maintain a registry to reflect any such Transfer on its
registry or record books.
 
[signature page to follow]
-

 
 
 
 

--------------------------------------------------------------------------------

 

 
 



 

 
IN WITNESS WHEREOF, the Company has caused this Note to be executed and
delivered by its duly authorized representative on the date first above written.
 
AURA SYSTEMS, INC., a Delaware corporation
 
 
 
                                           By: ________________________
                                              Melvin Gagerman
                                              Chief Executive Officer

Accepted and agreed by:
 
 
___________________________________
Peter Dalrymple
 

 
 